I must respectfully dissent from the opinion of the majority.
Since appellant remained within her own lane of travel, on a through street, at the intersection where this accident occurred, and there is no evidence of any other unreasonable or unsafe vehicle operation on her part, I am not persuaded that appellant was the sole proximate cause of this accident.
It is my position that there is no Ohio statutory law prohibiting appellant's actions in this matter, so long as these actions, to wit: overtaking another vehicle on the left while in the same lane, were performed safely. See Cincinnati InsuranceCompany v. Haan. et al. (Jan. 7, 1992), Franklin App. No. 91AP-495, unreported.
This case then turns on the safety of appellant's operation of his vehicle when passing on the left, in the same lane, as compared to the vehicle operation of appellee, a question of fact and comparative negligence to be determined pursuant to R.C. 2315.19.